Citation Nr: 0206361	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-09 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
October 1969.  The record indicates that he also served in 
the Army Reserves and/or the Army National Guard, however the 
type of service and specific dates cannot be verified from 
the record.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the Newark, New Jersey RO.  In October 1998, the Board 
remanded the appeal in order to conduct additional 
development in the form of a VA examination.  The appellant 
failed to report for the examination and the appeal was 
returned to the Board.  In March 2000, the Board determined 
that the appellant's address had changed and that he did not 
receive notice to report for VA examination.  Accordingly, 
the Board remanded the appeal in order to notify the 
appellant to report for VA examination.  The examination was 
conducted and the appeal returned for Board consideration.  
We hold that the Remand instructions were sufficiently 
complied with and that the appeal is therefore ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that at the conclusion of the VA examination 
conducted in July 2000, the examiner diagnosed a generalized 
anxiety disorder and indicated that it appeared as though 
this anxiety disorder arose in service.  The RO did not 
address this portion of the VA examination in the 
Supplemental Statement of the Case issued in May 2001 prior 
to returning the appeal to the Board.  The sole issue 
perfected for appellate review is entitlement to service 
connection for post-traumatic stress disorder.  Absent a 
decision on the issue of entitlement to service connection 
for generalized anxiety disorder, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), 
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998).  



FINDING OF FACT

The appellant does not have post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a September 1995 rating decision 
wherein the RO denied service connection for post-traumatic 
stress disorder.  The appellant has alleged that he has post-
traumatic stress disorder and that it was attributable to his 
service in the Republic of Vietnam.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, the RO advised the appellant in 
July 2001 of the provisions of the newly enacted VCAA and we 
hold that both the duty to notify and assist the appellant 
under the VCAA were met during the pendency of this appeal.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
a post-traumatic stress disorder development letter sent to 
the appellant in May 1995, the September 1995 rating 
decision, the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, and the VCAA notice letter dated in July 2001, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for service connection for post-
traumatic stress disorder.  The effect of all of these 
documents was to specifically advise the appellant and his 
representative of the evidence necessary to substantiate his 
claim for service connection and to note the evidentiary 
defects existing in the claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all available evidence identified by the 
appellant relative to this claim has been obtained and 
associated with the claims folder.  Service medical records 
and post-service Army Reserve and/or National Guard service 
medical records were obtained and associated with the claims 
folder.  The appellant identified treatment at the VA Medical 
Center and this evidence was obtained by the RO.  The 
appellant identified treatment at Atmore Community Hospital 
and Marlboro Psychiatric Hospital.  Atmore Community Hospital 
provided all available records and had no record of an 
admission in the 1970's.  Marlboro Psychiatric Hospital had 
no record on the appellant, but advised that there were two 
other facilities on the premises.  The RO advised the 
appellant in March 1996 that no records were available from 
Marlboro Psychiatric Hospital and requested that the 
appellant confirm whether he was treated at either of the 
other two facilities on the premises.  This letter was not 
returned undelivered and the appellant has never responded to 
that inquiry.  Even with the enactment of the VCAA, the duty 
to assist is not a one-way street and without the appellant's 
ability and/or willingness to identify where he was treated, 
the RO cannot obtain the evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

We note that the RO did not undertake stressor development, 
however in the light of the absence of any medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) we hold that there was no need to do so.  The 
appellant has not referenced any additional unobtained 
evidence that might aid in substantiating the claim or that 
might be pertinent to the bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded VA examinations in June 1995 and July 2000 that 
specifically addressed the question of whether the appellant 
had post-traumatic stress disorder.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2001).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  The Board generally will 
afford a higher degree of probative value to objective 
evidence provided by competent medical examiners when 
compared to the subjective reports of interested parties.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's DD -214 indicates that he was not involved in 
any campaigns or combat and received no injuries.  He never 
received any combat badges.  His primary military occupation 
was telephone switchboard operator.  

The appellant submitted a statement in support of his claim 
in May 1995.  He reported that he was stationed in Vietnam on 
two separate occasions.  While on guard duty he was fired 
upon.  He was denied permission to return fire to defend 
himself.  During his second tour he was attached to a 
military police unit.  He saw many bodies of dead men and 
could not get this from his mind.  The appellant stated the 
he was treated at the Marlboro State Hospital for post-
traumatic stress disorder in about 1972.

His medical records were entirely devoid of any psychiatric 
complaints.  On service examinations conducted in August 
1965, September 1968, and October 1969, his psychiatric 
evaluation was normal.  The appellant consistently denied 
nervous trouble of any sort, trouble sleeping, depression or 
excessive worry.  On service examinations conducted for the 
Army Reserves in January 1976, May 1977, October 1981, and 
June 1986, his psychiatric evaluation was normal.  The 
appellant consistently denied nervous trouble of any sort, 
trouble sleeping, depression or excessive worry in his report 
of medical history.

A VA psychiatric examination was conducted in June 1995.  The 
appellant reported that he had been a patient twice at 
Marlboro State Hospital in 1972 for possible "shell shock."  
Since that admission he had never seen a psychiatrist and he 
was on no psychotropic medications.  He was discharged from 
the National Guard in 1995 due to his heart problems.  He 
complained of flashbacks of Vietnam incidents.  He reported 
dreams about getting killed.  When a flashback came he felt 
terror and became tearful.  He reported feeling depressed.  
He was having auditory hallucinations as if people were 
talking to him.  He drank alcohol off and on and was 
currently drinking between 6-8 cans of beer 2-3 times per 
week.  If he got enough money he would drink more.  He lived 
with his stepfather and was unemployed.  On mental status 
examination he was thinly built and mildly disheveled.  His 
breath smelled of alcohol.  His speech was limited to 
answering questions, but was goal-directed.  His thought 
process exhibited no looseness of association or flight of 
ideas.  His thought content was without auditory or visual 
hallucinations.  There was no paranoia or delusions noted.  
He denied suicidal or homicidal ideation.  He described his 
mood as "okay."  His affect was slightly withdrawn and 
planted.  He was alert and oriented to time, place and 
person.  His remote memory was fairly intact.  His 
concentration was fair.  The diagnoses rendered on Axis I 
were alcohol dependency and rule-out post-traumatic stress 
disorder.  The examiner indicated that even though the 
appellant was having flashbacks and nightmares, and 
occasional auditory hallucinations, it was not clear whether 
some of his sleep disturbances were due to drinking alcohol.  
Further, the flashbacks did not seem to interfere with his 
routine for a long period of time between his inpatient 
admission in 1972 and now.  It was worthwhile exploring 
further with psychological testing.

In January 1996, Marlboro Psychiatric Hospital indicated that 
they had no record of the appellant's name in their files.  
Atmore Community Hospital indicated in January 1996 that the 
only record was of a hospitalization in 1993 for chest pain.

A VA examination was conducted in July 2000.  The examiner 
reviewed the claims folder in conjunction with the 
examination.  The appellant was living with his sister.  The 
appellant reported sleep problems, feeling nervous, and 
talking to himself.  He was not currently receiving any 
psychiatric treatment.  The examiner reported the appellant's 
military history that was consistent with earlier accounts.  
The appellant was married in 1970 and divorced in 1972.  He 
was drinking whiskey daily in the early 1970's and had 
blackouts.  This corresponded to his brief marriage and 
divorce.  At least one of his hospitalizations in 1972 
appeared to be in connection with his alcohol abuse.  He was 
currently drinking about a 6-pack of beer per week and denied 
any illicit drug use.  On mental status examination he was 
alert and oriented in three spheres.  His mood was anxious 
and he was visibly trembling during the interview.  His 
affect was constricted.  His content of speech was clear, 
coherent, and goal-directed, but at time devoid of specific 
content.  This seemed to reflect his lack of sophistication.  
He was not depressed.  He reported that his sleep was 
interrupted by nightmares involving anxiety and reliving of 
Vietnam experiences.  These nightmares occurred 2-3 times per 
month.  He denied suicidal or homicidal ideation or intent 
now or in the past.  He denied any psychotic symptoms 
including auditory hallucinations.  He spent his time 
gardening or watching children for his family.  Although he 
used to enjoy reading, he was not able to concentrate enough 
now to read, but he did read the newspaper.  He appeared to 
be of average intellectual ability with limited insight and 
fair judgment.  His thinking was somewhat concrete.  His 
ability to concentrate was moderately impacted by his ongoing 
level of anxiety.  The examiner concluded that the appellant 
appeared to be experiencing generalized anxiety disorder 
rather that post-traumatic stress disorder.  This diagnosis 
was made on the basis of the appellant's ongoing and 
seemingly unending discomfort, sense of disease, anxiety and 
difficulty sleeping.  A diagnosis of post-traumatic stress 
disorder would suggest some anger, suspiciousness, 
hypervigilence and more of a focus upon events that took 
place in Vietnam.  In fact the appellant reported thinking 
about Vietnam events once or twice a week and that these 
memories appeared to be fading.  For the last 15-20 years he 
had worked in the National Guard and reported that the 
military setting was comfortable and secure for him.  This 
would be unusual in someone with post-traumatic stress 
disorder but comfortable for someone with a generalized 
anxiety disorder.  

The preponderance of the evidence is against the claim in 
the absence of a diagnosis of post-traumatic stress disorder 
in accordance with 38 C.F.R. § 4.125(a).  A rule-out 
diagnosis is just that, a tentative diagnosis requiring 
further evaluation.  In this case, further evaluation failed 
to reveal post-traumatic stress disorder.  Both VA 
examinations of record were complete, thorough and included 
detailed rationale for the adverse conclusion or questioning 
of the diagnosis of post-traumatic stress disorder.  This 
evidence is therefore afforded a high degree of probative 
value in our consideration.  Furthermore, there is no 
competent medical opinion that concluded that the appellant 
currently has post-traumatic stress disorder.  The 
appellant's assertion as a lay person that he has post-
traumatic stress disorder is not competent evidence and is 
not afforded probative value in our determination.  A 
medical examination or other medical evidence that shows 
that the veteran currently suffers from a claimed disability 
is a fundamental prerequisite for establishing service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.




ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

